DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendments to the Claims filed on October 27, 2021 is respectfully acknowledged. Claims 1-24 are pending for examination.

Response to Arguments
3. 	Applicant's arguments with respect to claim(s) 1-24 have been considered but are not persuasive.
	Applicant states that “drivable surface” should be interpreted as defined by Applicant’s amendment, and should not be interpreted as simply being one lane. In response, Examiner does not rely upon Mori to overcome the defined drivable surface, for lagnemma et al. discloses a drivable surface as multiple travel lanes (see at least paragraph 9). Applicant states that Mori does not consider other portions of the road, including a second travel lane or a free space harbor (e.g., shoulder of the road), and as Mori only teaches lane data, it therefore cannot “correlate the second location...to lane data and drivable surface width” because it only considers the lane of the vehicle, not the entire drivable surface. However, Examiner’s position is that, while it is agreed that Mori does not teach multiple lanes, it is considered that Mori is shown capable of considering a drivable surface to determine object locations, whether the surface has one lane or multiple lanes. Therefore, Gleaning from the associating/correlating step of Mori et al., it would have been obvious to apply these teachings to the 

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 1, 2, 12, 13, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2).

	Regarding claims 1, 12, 23 and 24, lagnemma et al. discloses a method and system of navigating an autonomous vehicle (i.e. in some implementations of the techniques and systems that we describe here, a road network information database 30 stores not only information about the nature of the road  the method and system comprising:
correlating a global positioning system (GPS) signal, received from a GPS sensor at the
autonomous vehicle, with a first location on a map loaded from a database (i.e. self-driving vehicles use software processes termed localization processes 162 to analyze data 166 collected from one or more sensors 164 (e.g., LIDAR, RADAR, ultrasonic, video, inertial measurement sensors, GPS, wheel odometry sensors, etc.) or the perception processes 141 to compare various data inputs 166 against a database of previously recorded data commonly processed into a "map" stored on-board the vehicle 168 with an aim of generating a precise pose estimate 170 of the vehicle at the current time; data inputs including the most recent GPS pose are commonly combined in the localization process into a probabilistic state estimate based on a filtering process to compute the pose of the vehicle with respect to the map at the current time – paragraph 82, 83; FIG. 4); and
determining, from a list of features of a plurality of respective objects received from a radar
sensor of the autonomous vehicle, the list of features including, for each respective object,
locations of each object relative to the autonomous vehicle at a plurality of timesteps, a
second location of the autonomous vehicle relative to a drivable surface based on the
locations of each object relative to the autonomous vehicle, the drivable surface including a first travel lane and at least one of a second travel lane and a free space harbor  (i.e. self-driving vehicles use software processes termed motion planning processes to generate candidate trajectories considering the locations of obstacles relative to the vehicle. The result of the computations done at each time step k in a motion planning process includes a desirable, or sometimes optimal, trajectory 64 from the position of the ego vehicle at time k to the position of the vehicle at time k+T; Example data inputs include lane marker information, road curbs, raw or processed sensor readings from RADAR and LIDAR, the most recent GPS pose, and relative vehicle motion estimates from odometry and inertial measurement sensors; a drivable surface is defined as multiple travel lanes  -  paragraphs 9, 17, 83; FIG. 3, 4, 7).
	lagnemma et al. does not disclose the method and system comprising:
providing a third location of the autonomous vehicle by fusing (a) the second location of the autonomous vehicle relative to the drivable surface with (b) the first location on the map by:
correlating the second location of the autonomous vehicle relative to the
drivable surface to lane data and drivable surface width from the first location on the map.
	However, Mori et al. discloses that road condition determining means determines whether there is the particular road area on the road ahead while associating data on the particular road area stored in a ROM with vehicle position information obtained from a GPS. Although the image information processing means recognizes the midpoint of both edges of a white line as a position in the road width direction of the white line for a normal white line, a particular part of the white line area (an edge on the main line side of a recognizable white line area) is considered to be a position in the road width direction of the white line if the road condition determining means determines that there is the particular road area on the road ahead of the vehicle (paragraph 7 BSTX).
	Mori et al. further discloses that lane estimating means 5 identifies the information on the road along which the vehicle 7 is currently traveling by using the map data read from the map data storage medium 3 and the current position information of the vehicle 7 obtained by the GPS unit 4. Then, the lane estimating means 5 performs the process of estimating the lane from the identified road information and outputs a result of the process as second lane information (paragraph 16 DETX).

	Therefore, Gleaning from the associating/correlating step of Mori et al., it would have been obvious to apply these teachings to the determined locations from the method and system of lagnemma et al. in order to detect the lane accurately while increasing the opportunities for detecting the lane as much as possible by processing the road image and obtaining the road information and the map data.

	Regarding claims 2 and 13, lagnemma et al. further discloses the method and system further comprising, wherein the localization controller is further configured to determine, from the list of features, an attitude of the autonomous vehicle relative to the drivable surface (i.e. self-driving vehicles use software processes termed localization processes 162 to analyze data inputs 166 collected, e.g., lane marker information, road curbs, raw or processed sensor readings from RADAR and LIDAR, the most recent GPS pose, and relative vehicle motion estimates from odometry and inertial measurement sensors, to compare against a database of previously recorded data 168 with an aim of generating a precise pose estimate 170 of the vehicle at the current time – paragraphs 82, 83; FIG. 4).

7. 	Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12, 13, 23 and 24 above, and further in view of Karlsson et al. (US 2004/0167688 A1).

	Regarding claims 3 and 14, neither lagnemma et al. nor Mori et al. disclose the method and system further comprising, wherein the localization controller is further configured to match image data received by a vision sensor of the autonomous vehicle to landmark features stored in a database. However, Karlsson et al. discloses the limitation "wherein the localization controller is further configured to match image data received by a vision sensor of the autonomous vehicle to landmark features stored in a database" by teaching that landmark recognition module 1410 uses the feature descriptors identified in the image to identify landmarks with similar features that have been previously identified and stored in a database, such as the landmark database 606, identifies one or more matching landmarks based on the number of features that are common between the image and the stored landmark, and provides a relative localization module 1412 with a list of matching landmarks and corresponding 2-D features [0223].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Karlsson et al. in order to reduce frequent and costly updates such that the map accurately represents its surroundings.

8. 	Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12, 13, 23 and 24 above, and further in view of Essati et al. (US 2012/0287280 A1).

	Regarding claims 4 and 15, neither lagnemma et al. nor Mori et al. disclose the method and system further comprising, wherein the localization controller is further configured to:
	track a relative position of each feature from a given sensor across multiple time steps; and
	retain features determined to be stationary based on the tracked relative position.
	However, Essati et al. discloses a digital map of the defined region, having a defined coordinates system, wherein the digital map includes stationary reference features with a unique identifying feature, before digital images are recorded of at least a sub-region of the defined region, preferably of the whole defined region, for purposes of registering and detecting further reference features, wherein also stationary and/or temporary reference features without a unique identifying feature are registered and detected, and are added to the digital map and/or an associated buffer store [0015].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Essati et al. so that an accurate and robust determination of position is guaranteed without the disadvantageous registration of a pure relative movement of the vehicle.

9. 	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) and Essati et al. (US 2012/0287280 A1) as applied toclaims 4 and 15 above, and further in view of Caylor et al. (US 2016/0047657 A1).

	Regarding claims 5 and 16, neither lagnemma et al. nor Mori et al. nor Essatiet al. disclose the method and system further comprising, wherein the localization controller is further configured to: for radar features, perform an Extended Kalman Filter (EKF) measurement to update vehicle position and attitude, and updating error estimates and quality metrics for input sensor sources, eachtime a radar feature is observed, and further comprising:
	evaluating the quality of the GPS signal so that subsequent localization functions know the
	expected position quality; and
	determining a last known accurate GPS suloution based on the quality metrics.
	However, Caylor et al. discloses the limitation "evaluating the quality of the GPS signal so that subsequent localization functions know the expected position quality; and determining a last known accurate GPS solution based on the quality metrics” by teaching that the position error grows during the collection of the radar altimeter measurement history. Therefore, the covariance matrix needs to be updated as a function of time to reflect these error effects. The covariance matrix is updated by the Fusion Filter 116, for example through the use of a time update in an extended Kalman filter, generally running at a lower filter rate than the radar altimeter measurement rate [0054].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Caylor et al. in order to obtain the vehicle's location quickly when the initial location uncertainty is large.

10. 	Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) and Essati et al. (US 2012/0287280 A1) as applied to claims 4 and 15 above, and further in view of Roumeliotis et al. (US 2015/0369609 A1).

	Regarding claims 6 and 17, neither lagnemma et al. nor Mori et al. nor Essatiet al. disclose the method and system of Claims 4 and 15, wherein the localization controller is further configured to, for vision features:
	track each vision feature until each vision feature leaves a sensor field of view; add clone states
	each time the feature is observed; and
	upon the vision feature leaving a field-of-view of the sensor, perform a Multi-State-Constrained-
	Kalman-Filter (MSCKF) filter measurement update to update vehicle position and attitude, and
	update error estimates and quality metrics for input sensor sources.
	However, Roumeliotis et al. discloses the limitations "track each vision feature until each vision feature leaves a sensor field of view; add clone states each time the feature is observed; and upon the vision feature leaving a field-of-view of the sensor, perform a Multi-State-Constrained-Kalman-Filter (MSCKF) filter measurement update to update vehicle position and attitude, and update error estimates and quality metrics for input sensor sources" by teaching that, rather than maintaining a map of the environment, the estimator described herein may utilize Multi-State Constrained Kalman Filter (MSCKF) to marginalize all observed features, exploiting all available information for estimating a sliding window of past camera poses [0041].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Roumeliotis et al. for improving the estimation consistency and accuracy, based on the system's observability properties.

11. 	Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) and Essati et al. (US 2012/0287280 A1) as applied to claims 4 and 15 above, and further in view of Takiguchiet al. (US 2010/0034426 A11).

	Regarding claims 7 and 15, neither lagnemma et al. nor Mori et al. nor Essati et al. disclose the method and system of Claims 4 and 15, wherein the localization controller is further configured to retain features including employing both radar features tracks and vision feature tracks, and determining
stationary features based on a comparison of predicted autonomous vehicle motion to the feature tracks.
	However, Takiguchi et al. discloses the limitation "wherein the localization controller is further configured to retain features including employing both radar features tracks and vision feature tracks, and determining stationary features based on a comparison of predicted autonomous vehicle motion to the feature tracks" by teaching that a feature identification apparatus 300, in the motion stereo process (S201), generates a three-dimensional model of the stationary body by the motion stereo method using a plurality of time series of images captured by the single camera 230. Then, the feature identification apparatus 300, in the moving body removing process (S202), extracts and removes the laser measured point cloud of the moving body region from the road surface shape model based on the LRF data by comparing with the stationary model based on the image [0164].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Takiguchi et al. in order to measure the position of the feature with a high precision even if the road is uneven.

12. 	Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12,13, 23 and 24 above, and further in view of Wu et al. (US 2009/0292468 A1).

	Regarding claims 8 and 19, neither lagnemma et al. nor Mori et al. disclose the system of Claim 12, wherein the radar sensor outputs radar features and multi-target tracking data.
	However, Wu et al. discloses that the radar data 34 is fed to a multi-target tracking (MTT) module 46 to estimate the location and velocities 48 (collectively referred to as the "MTT outputs") of each radar target (i.e., identified by the radar sensor/system as a potential threat vehicle) [0037].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Wu et al. in order to estimate the position and motion of a threat vehicle modeled as a rigid body object at close range, preferably less than about 20 meters from a host vehicle.

13. 	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12, 13, 23 and 24 above, and further in view of Mercer (US 2006/0092295 A1).

	Regarding claims 9 and 20, neither lagnemma et al. nor Mori et al. disclose the method and system further comprising converting the list of features to a list of relative positions of objects relative to the position of the autonomous vehicle.
	However, Mercer discloses that aspect A may be modified as a function of the position of the feature relative to the media objects in the sequence 112 or relative to other features in the sequence 112 [0027].
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Mercer in order to track features and maintain feature characteristics (e.g., wipe or fade transition patterns) while editing and/or re-ordering media objects.

14. 	Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al. (US 7,970,529 B2) as applied to claims 1, 2, 12, 13, 23 and 24 above, and further in view of Rinker (US 2014/0231576 A1).

	Regarding claims 10 and 21, neither lagnemma et al. nor Mori et al. disclose the method and system wherein the features are vision features, and further comprising wherein the localization controller is further configured to:
	convert the vision features to lines of sight relative to the autonomous vehicle.
	However, Rinker discloses the limitation "convert the vision features to lines of sight relative to the autonomous vehicle" by teaching that A/D converter 98 then applies a corresponding digital signal to bi-modal processing system 74, which correlatesthe qualified pulse feature data to generate the desired line-of-sight guidance data [0038].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Rinker in order to provide embodiments of a multi-mode seeker that reliably provides both imaging and Semi-Active Laser guidance capabilities with fewer components, with an enhanced reliability, and with an improved accuracy.

15. 	Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over lagnemma et al. (US 10,829,116 B2) in view of Mori et al (US 7,970,529 B2) as applied to claims 1, 2,12, 13, 23 and 24 above, and further in view of Ollis (US 2014/0309836 A1).

	Regarding claims 11 and 22, neither lagnemma et al. nor Mori et al. disclose the method and system further comprising wherein the localization controller is further configured to provide an improved location further includes employing inertial measurement unit (IMU) data.
	However, Ollis discloses the limitation "comprising wherein the localization controller is further configured to provide an improved location further includes employing inertial measurement unit (IMU) data" by teaching that some automated convoy approaches employ a set of sensor packages that include GPS and inertial sensors installed on each vehicle [0029].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of lagnemma et al. to include the features of Ollis in order to improve position estimation and vehicle control in autonomous, multivehicle convoy systems.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664